DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namikata et al. (US 20100171999).
Regarding claim 1, Namikata teaches an image generation apparatus (fig. 1) comprising: 
at least one memory that stores a program (fig. 1); and 
at least one processor that executes the program (fig. 1) to perform: 
making a change for character recognition processing to at least one of a print setting for print data representing a print target image and intermediate data generated from the print data (s2407 in fig. 24 ); and 
rendering intermediate data generated from the print data on a basis of the print setting to which the change for the character recognition processing has been made, or rendering the intermediate data to which the change for the character recognition 
Regarding claim 15, is method claim of system claim 1, therefore it is rejected for the same reason as claim 1. 

Regarding claim 16, Claims 16 has  been analyzed and rejected with regard to claim 1 and in accordance with Namikata’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0059). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata  as applied to claim 1 above, and further in view of Sato (US 20170237868).
Regarding claim 2, Namikata teaches the image generation apparatus according to claim 1, wherein the at least one processor executes the program to further perform: obtaining character information contained in the print data by performing the character recognition processing on the image data, which is generated by the rendering (s2410-2411: OCR processing); and 
Namikata does not teach in a case where the obtained character information contains a particular keyword, executing a notification process corresponding to the particular keyword. 
Sato teaches in a case where the obtained character information contains a particular keyword, executing a notification process corresponding to the particular 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namikata, and to include in a case where the obtained character information contains a particular keyword, executing a notification process corresponding to the particular keyword, in order to notify client).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata in view of Sato as applied to claim 2 above, and further in view of Fujiwara (US 20110019221).
Regarding claim 3, Namikata in view of Sato does not teach the image generation apparatus according to claim 2, wherein the obtaining the character information and the executing the notification process are performed before execution of printing of the print target image using the print data. 
Fujiwara teaches teach the image generation apparatus according to claim 2, wherein the obtaining the character information and the executing the notification process are performed before execution of printing of the print target image using the print data (p181: image data of the present process object contains a specific kind of key word…notification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namikata in view 

Regarding claim 4, the limitation is substantial similar with limitation of claim 3, therefore it is rejected for same reason as claim 3, except obtain the character information and notification process is after printing.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to print document before notification process.   Applicant has not disclosed that obtain the character information and notification process is after printing  provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with obtain the character information and notification process is before printing, because they all proved notification and printing.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata in view of Sato as applied to claim 2 above, and further in view of 
Arai (US 20070274590) and AAPA (Applicant Admitted Prior Art-background section of the application).
Regarding claim 5, Namikata in view of Sato does not teach the image generation apparatus according to claim 1, wherein in a case where the print setting for the print data contains a setting for combining another image with the print target image, 
Arai teaches the image generation apparatus according to claim 1, wherein in a case where the print setting for the print data contains a setting for combining another image with the print target image (AAPA: drawing objects..), the change for the character recognition processing to be made to the print setting for the print data is to disable the setting (p0011: handwritten character corresponding to the recognition disable code). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namikata in view of Sato, to include wherein in a case where the print setting for the print data contains a setting for combining another image with the print target image, the change for the character recognition processing to be made to the print setting for the print data is to disable the setting, for insure OCR accuracy.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata in view of Sato, Aari and AAPA as applied to claim 5 above, and further in view of KAWAMURA (US 20120120444).
Regarding claim 6, Namikata in view of Sato, Aari and AAPA does not teach the image generation apparatus according to claim 5, wherein the setting for combining another image contains at least one of a copy-forgery-inhibited pattern setting, an overlay setting, a stamp setting, a header setting, and a footer setting. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namikata in view of Sato, Aari and AAPA, to include wherein the setting for combining another image contains at least one of a copy-forgery-inhibited pattern setting, an overlay setting, a stamp setting, a header setting, and a footer setting, in order to print a document with high importance or a document with high confidentiality suggested by Kawamura (p0010).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata as applied to claim 1 above, and further in view of Hirohata (US 20120120444).

Regarding claim 7, Namikata does not teach the image generation apparatus according to claim 1, wherein in a case where the print setting for the print data contains a setting for performing predetermined image processing on the print target image, the change for the character recognition processing to be made to the print setting for the print data is to disable the setting for performing the predetermined image processing. 
Hirohata teaches the image generation apparatus according to claim 1, wherein in a case where the print setting for the print data contains a setting for performing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namikata, to include wherein in a case where the print setting for the print data contains a setting for performing predetermined image processing on the print target image, the change for the character recognition processing to be made to the print setting for the print data is to disable the setting for performing the predetermined image processing, in order to  allow for accurately performing a character recognition process for characters of various character sizes while having a simple configuration suggested by Hirohata (p0012).

Regarding claim 8, Namikata in view of Hirohata teaches the image generation apparatus according to claim 7, wherein the predetermined image processing includes at least one of line thickening and image sharpening (Hirohata: p0187: may determine that the region is not surrounded by borders, give a warning to the user, and not set this region as the OCR region). 
The rational applied to the rejection of claim 7 has been incorporated herein.

Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata as applied to claim 1 above, and further in view of Nakamura (US 20140219561).

Regarding claim 9, Namikata does not teach the image generation apparatus according to claim 1, wherein the making the change includes changing or deleting a drawing object contained in the intermediate data to make the change for the character recognition processing to the intermediate data. 
Nakamura teaches the image generation apparatus according to claim 1, wherein the making the change includes changing or deleting a drawing object contained in the intermediate data to make the change for the character recognition processing to the intermediate data (p0004: the removal of the linear drawing has been performed conventionally when the image including the characters to be recognized contains s linear drawing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namikata, to include wherein the making the change includes changing or deleting a drawing object contained in the intermediate data to make the change for the character recognition processing to the intermediate data, in order to accurately perform OCR.

Regarding claim 11, Namikata in view of Nakamura teaches the image generation apparatus according to claim 9, wherein the making the change includes, in a case where the intermediate data contains a predetermined drawing object that is determinable as a non-character object, deleting the predetermined drawing object (Nakamura: p0004: the removal of the linear drawing has been performed conventionally when the image including the characters to be recognized contains s linear drawing).


Regarding claim 12, Namikata in view of Nakamura teaches the image generation apparatus according to claim 11, wherein the predetermined drawing object contains at least one of a line and a rectangle larger than a predetermined size (Nakamura: p0004: the removal of the linear drawing has been performed conventionally when the image including the characters to be recognized contains s linear drawing).
The rational applied to the rejection of claim 9 has been incorporated herein.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata in view of Nakamura as applied to claim 9 above, and further in view of Huttenlocher et al. (US 5539841).
Regarding claim 10, Namikata in view of Nakamura does not teach the image generation apparatus according to claim 9, wherein the making the change includes, in a case where the intermediate data contains a pattern or a gradation, changing a fill designated for the pattern or the gradation to a monochromatic fill. 
Huttenlocker teaches the image generation apparatus according to claim 9, wherein the making the change includes, in a case where the intermediate data contains a pattern or a gradation, changing a fill designated for the pattern or the gradation to a monochromatic fill (col.2, Lines 45-65: system for repairing digital images of broken characters which first dilates the character strokes to fill small gaps therein and then erodes the image to conform to the original strokes..) . 
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata as applied to claim 1 above, and further in view of Kosaka et al. (US 20110167081).

Regarding claim 13, Namikata does not teach the image generation apparatus according to claim 1, wherein the making the change includes changing information on a page description language (PDL) setting contained in the intermediate data to make the change for the character recognition processing to the intermediate data, and the PDL setting contains at least one of page aggregation and a pixel fill-rule. 
Nuggehalli teaches the image generation apparatus according to claim 1, wherein the making the change includes changing information on a page description language (PDL) setting contained in the intermediate data to make the change for the character recognition processing to the intermediate data, and the PDL setting contains at least one of page aggregation and a pixel fill-rule (p0083: processing for filling pixels corresponding to a portion covered by the converted vector path with a color of the peripheral area is performed on the image data 300).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namikata in view of Kosaka as applied to claim 13 above, and further in view of Hagisawa et al. (US 20110286669).
Regarding claim 14, Namikata in view of Kosaka does not teach the image generation apparatus according to claim 13, wherein the making the change includes changing a parameter in the PDL setting to a parameter that enhances accuracy of character recognition on the print data. 
Hagisawa teaches the image generation apparatus according to claim 13, wherein the making the change includes changing a parameter in the PDL setting to a parameter that enhances accuracy of character recognition on the print data (p0019: image data to be referenced in OCR processing (hereinafter referred to as referential image data) to each other and correcting displacement and tilting in the image data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Namikata in view 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677